I am of the opinion that the court erred in refusing the request to charge as set forth in division 3 of the majority opinion. The petition alleged that the plaintiff was in the exercise of ordinary care, and the defendant denied the allegation. The evidence for the defendant was to the effect that at the crossing where the injury took place there was a flagman who flagged the automobile with a stop-sign and a lighted lantern; that *Page 257 
the driver of the automobile approached the crossing at a rate of speed in excess of that provided by an ordinance of the City of Griffin, and failed to stop at the crossing when the same was being flagged by a watchman, which was in violation of a city ordinance, that the approach of the train was signaled by bell and siren; and that the headlights of the engine were burning. The evidence for the plaintiff was to the effect that the driver of the automobile stopped the automobile at the crossing; that no watchman was there; and that they looked and could not see the train, for obstructions, etc. The plaintiff testified that sheand her husband did not say anything to each other at the time.
There was a question for the jury to determine, if they believed the evidence for the defendant, whether the plaintiff exercised ordinary care in not warning her husband of the presence of the watchman, crossing, etc. Crandall v. Sammons, 62 Ga. App. 1
(7 S.E.2d 575); Randall v. Duckett, 53 Ga. App. 250
(185 S.E. 394); Russell v. Bayne, 45 Ga. App. 55
(163 S.E. 290); Howard v. Georgia Railway  Power Co., 35 Ga. App. 273
(133 S.E. 57). While the court several times charged generally that the plaintiff was under the duty to exercise ordinary care, the defendant was entitled to have the more specific charge given in connection with the duty of the plaintiff to exercise care dictated by the obvious danger which the jury was authorized to find was caused by the acts of the driver of the automobile. Werk v. Big Bunker Hill MiningCor., 193 Ga. 217 (17 S.E.2d 825).
I am also of the opinion that the court erred in not charging the jury as shown in division 4 of the majority opinion. The issue was raised by the pleadings and the evidence. The charge did not fully cover the question whether the plaintiff was in the exercise of ordinary care before the negligence of the defendant became apparent or should have become apparent to her. I think the court erred further, in stating the issues to be decided, in omitting the question whether the injuries were caused by the negligence of the plaintiff. For these reasons I dissent from the judgment of affirmance. *Page 258